DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
P15, above [00072], “Curing Strat Temperature” should be changed to read “Curing Start Temperature” to correct the spelling mistake.
[00047], “bisphenol A-bisphenol A diglycidyl ether polymer” should be changed to read “bisphenol A diglycidyl ether polymer” to correct the name of the chemical compound.
[00064], line 4, “battery pouch film includs” should be changed to read “battery pouch film includes” to correct the spelling mistake.
Appropriate correction is required.
Claim Objections
Claims 5 and 11 are objected to because of the following informalities:  
Claim 5, line 3, “wherein a curing agent” should be changed to read “wherein the curing agent” because the curing agent is referring to the curing agent of claim 1, line 11 as per [00035] of the instant specification.
Claim 11, line 2, “according to claims 1” should be changed to read “according to claim 1” to correct the plurality of the word “claim.”
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 recites the limitation “wherein the two-component curing-type organic solvent-based emulsion composition comprises acid-modified polypropylene as a major part and an epoxy curing agent and ether polymer as a curing agent part.” [00075] of the instant specification states that the curing agent material includes an epoxy curing agent and an ether polymer, which implies two different compounds. It further appears from [00047] & [00074] of the instant specification that the epoxy curing agent and ether polymer refers collectively to a single compound, bisphenol A diglycidyl ether polymer. For the purposes of examination, the examiner will interpret claim 6 such that “an epoxy curing agent and ether polymer as a curing agent part” refers to a single compound. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP 2012216364 A) (English machine translation provided herein).
Regarding claim 1, Ishibashi discloses a method for manufacturing a secondary battery pouch film (Ishibashi; machine translation; [0001], [0008], [0011], [0014], & [0016]; “pouch film” being defined as “aluminum plastic film packaging”) having at least an outer layer (Ishibashi; machine translation; [0011]; base material layer), a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer), a primer layer (Ishibashi; machine translation; [0011]; adhesive layer), and a sealant layer (Ishibashi; machine translation; [0011]; sealant layer) in this order, the method comprising: a drying process of applying and heating a primer layer composition on the metal layer so as to dry the primer layer composition and cure at least a part of the primer layer composition (Ishibashi; machine translation; [0089]), wherein, as the primer layer, an aqueous solvent-based emulsion composition is used. 
Ishibashi further discloses wherein an organic solvent may be used for the solvent-based emulsion composition (Ishibashi; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the organic solvent in Ishibashi in lieu of the aqueous solvent because it is a 
Modified Ishibashi further discloses wherein the organic solvent-based emulsion composition comprises an acid-modified polypropylene (Ishibashi; machine translation; [0066]-[0070]) and a curing agent (Ishibashi; machine translation; [0082]) and a drying process temperature of 150ºC (Ishibashi; machine translation; [0089]) which is within the claimed range of 150ºC or lower, and wherein, the method is subjected to a thermal lamination process when laminating with the sealant layer (Ishibashi; machine translation; [0090]; melt-extruded).
Modified Ishibashi further discloses there is an option not to subject the method to a thermal lamination process when laminating with the sealant layer (Ishibashi; machine translation; [0056]; extrusion lamination).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the non-thermal lamination process disclosed in Ishibashi in lieu of the thermal lamination process of modified Ishibashi because it is a known process suitable for the intended purpose of laminating with the sealant layer and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi further discloses that the method of making the organic solvent-based emulsion composition comprises forming a two-component curing type emulsion composition, comprising an acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (original publication; Table 3; examples 9-23), and wherein the organic solvent-based emulsion composition further comprises triethylamine as a catalyst selected from a list of other components (Ishibashi; machine translation; [0051]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select triethylamine as the catalyst as disclosed in Ishibashi and add it to the organic solvent-based emulsion composition of modified Ishibashi because it is a known component suitable for the intended purpose of forming an organic solvent-based emulsion composition and the skilled artisan would have a reasonable expectation of success in doing so.
The instant specification discloses that the method of making the organic solvent-based emulsion composition comprises forming a two-component curing type composition, comprising acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; [00076]). 
Since modified Ishibashi discloses a similar method of making the organic solvent-based emulsion composition with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include wherein the organic solvent-based emulsion composition has a curing start temperature of 150ºC or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the organic solvent-based emulsion composition of modified Ishibashi to have the claimed curing start temperature because the organic solvent-based emulsion composition of modified Ishibashi and the organic solvent-based emulsion composition of the instant 
Regarding claim 2, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses that the method of making the organic solvent-based emulsion composition comprises forming a two-component curing type emulsion composition, comprising an acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (original publication; Table 3; examples 9-23), and wherein the organic solvent-based emulsion composition further comprises triethylamine as a catalyst selected from a list of other components (Ishibashi; machine translation; [0051]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select triethylamine as the catalyst as disclosed in Ishibashi and add it to the organic solvent-based emulsion composition of modified Ishibashi because it is a known component suitable for the intended purpose of forming an organic solvent-based emulsion composition and the skilled artisan would have a reasonable expectation of success in doing so.
The instant specification discloses that the method of making the organic solvent-based emulsion composition comprises forming a two-component curing type emulsion composition, comprising acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; [00076]). 
Since modified Ishibashi discloses a similar method of making the organic solvent-based emulsion composition with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include wherein the curing start temperature is 135ºC to 150 ºC.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the organic solvent-based emulsion composition of modified Ishibashi to have the claimed curing start temperature because the organic solvent-based emulsion composition of modified Ishibashi and the organic solvent-based emulsion composition of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein the drying process start temperature is 150ºC (Ishibashi; machine translation; [0089]) which is within the claimed range of 135ºC to 150ºC.
Regarding claim 4, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein the organic solvent-based emulsion composition is a two-component curing type of composition (Ishibashi; machine translation; [0025]).
Regarding claim 5, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein a curing 
Regarding claim 6, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein the two-component curing-type organic solvent-based emulsion composition comprises acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and an epoxy curing agent and ether polymer as a curing agent part (Ishibashi; machine translation; [0082]; bisphenol A diglycidyl ether polymer) (Ishibashi; original publication; Table 3; examples 9-23).
Regarding claim 7, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein the organic solvent-based emulsion composition comprises a catalyst to adjust the curing start temperature (Ishibashi; machine translation; [0051]; triethylamine).
Regarding claim 9, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein an aging process is performed at room temperature when laminating with the sealant layer (Ishibashi; machine translation; [0056]; either simultaneously with the extrusion lamination or thereafter, the organic solvent-based emulsion composition will be allowed to cure for a period of time with no additional thermal energy since only extrusion lamination is used and thus the aging process must occur at room temperature).
Regarding claim 10, Ishibashi discloses a method for improving formability of a secondary battery pouch film (Ishibashi; machine translation; [0001], [0008], [0011], & [0014]) having at least an outer layer (Ishibashi; machine translation; [0011]; base material layer), a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer), a primer layer (Ishibashi; machine translation; [0011]; adhesive layer), and a sealant layer (Ishibashi; machine translation; [0011]; sealant layer) in this order, the method comprising: a drying process of applying and heating a primer layer composition on the metal layer so as to dry the primer layer composition and cure at least a part of the primer layer composition (Ishibashi; machine translation; [0089]), wherein, as the primer layer, an aqueous solvent-based emulsion composition is used. 
Ishibashi further discloses wherein an organic solvent may be used for the solvent-based emulsion composition (Ishibashi; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the organic solvent in Ishibashi in lieu of the aqueous solvent because it is a known solvent suitable for the intended purpose of forming a solvent-based emulsion composition and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi further discloses wherein the organic solvent-based emulsion composition comprises an acid-modified polypropylene (Ishibashi; machine translation; [0066]-[0070]) and a curing agent (Ishibashi; machine translation; [0082]) and a drying process temperature of 150ºC (Ishibashi; machine translation; [0089]) which is within the claimed range of 150ºC or lower, and wherein, the method is subjected 
Modified Ishibashi further discloses there is an option not to subject the method to a thermal lamination process when laminating with the sealant layer (Ishibashi; machine translation; [0056]; extrusion lamination).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the non-thermal lamination process disclosed in Ishibashi in lieu of the thermal lamination process of modified Ishibashi because it is a known process suitable for the intended purpose of laminating with the sealant layer and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi further discloses that the method of making the organic solvent-based emulsion composition comprises forming a two-component curing type emulsion composition, comprising an acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (original publication; Table 3; examples 9-23), and wherein the organic solvent-based emulsion composition further comprises triethylamine as a catalyst selected from a list of other components (Ishibashi; machine translation; [0051]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select triethylamine as the catalyst as disclosed in Ishibashi and add it to the organic solvent-based emulsion composition of modified Ishibashi because it is a known component suitable for the intended purpose of forming an organic solvent-based emulsion composition and the skilled artisan would have a reasonable expectation of success in doing so.
The instant specification discloses that the method of making the organic solvent-based emulsion composition comprises forming a two-component curing type composition, comprising acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and 
Since modified Ishibashi discloses a similar method of making the organic solvent-based emulsion composition with respect to the instant specification, a substantially identical organic solvent-based emulsion composition would be expected to include wherein the organic solvent-based emulsion composition has a curing start temperature of 150ºC or lower.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the organic solvent-based emulsion composition of modified Ishibashi to have the claimed curing start temperature because the organic solvent-based emulsion composition of modified Ishibashi and the organic solvent-based emulsion composition of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP 2012216364 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Liu et al. (CN 111171737 A) (English machine translation provided herein).
Regarding claim 8, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further teaches that the primer layer is an adhesive layer (Ishibashi; machine translation; [0011]).
Modified Ishibashi does not disclose wherein, in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first zone and a last zone are set to be higher than a setting temperature of the first zone and a setting temperature of the last zone.
Liu teaches a method for manufacturing a film (Liu; machine translation; [0002]) having a base layer (Liu; machine translation; [0009]) and a primer layer (Liu; machine translation; [0009]; adhesive layer), wherein, as the primer layer, an organic solvent-based emulsion composition is used (Liu; machine translation; [0056]), the method comprising: a drying process of applying and heating a primer layer composition on the base layer so as to dry the primer layer composition and cure at least a part of the primer layer composition, wherein the organic solvent-based emulsion composition comprises polypropylene and a curing agent (Liu; machine translation; [0056]), wherein, in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first zone and a last zone are set to be higher than a setting temperature of the first zone and a setting temperature of the last zone (Liu; machine translation; [0076]) so that the primer layer is heated gradually and evenly, thereby ensuring the adhesion of the primer layer and the adhesion between the primer layer and the base layer (Liu; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the drying process taught in Liu to the method of modified Ishibashi so that the primer layer is heated gradually and evenly, thereby ensuring the adhesion of the primer layer and the adhesion between the primer layer and at least one adjacent layer and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 11, the element “manufactured by the method according to claim 1” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113 I.).  As per claim 1 of the instant specification, the secondary pouch film manufactured by the method of claim 1 comprises “at least an outer layer, a metal layer, a primer layer, and a sealant layer, or at least an outer layer, a metal layer, a primer layer, a melt-extrusion resin layer, and a sealant layer in this order, wherein, as the primer layer, an organic solvent-based emulsion composition is used, and wherein the organic solvent-based emulsion composition comprises an acid-modified polypropylene and a curing agent and has a curing start temperature of 150ºC or lower.” Thus the element “manufactured by the method according to claim 1” will be interpreted to mean “the secondary pouch film comprising at least an outer layer, a metal layer, a primer layer, and a sealant layer, or at least an outer layer, a metal layer, a primer layer, a melt-extrusion resin layer, and a sealant layer in this order, wherein, as the primer layer, an organic solvent-based emulsion composition is used, and wherein the organic solvent-based emulsion composition comprises an acid-modified polypropylene and a curing agent and has a curing start temperature of 150ºC or lower.”
Regarding claim 11, modified Ishibashi discloses all the limitations of the method for manufacturing a secondary battery pouch film above and further discloses wherein the secondary battery pouch film comprises: a primer layer (Ishibashi; machine translation; [0011]; adhesive layer) that is interposed between a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer) and a sealant layer (Ishibashi; machine translation; [0011]; sealant layer).
Modified Ishibashi further discloses wherein the method of making the secondary battery pouch film (Ishibashi; machine translation; [0001], [0008], [0011], & [0014]) comprises a primer aqueous solvent-based emulsion composition is formulated comprising a two-component curing type emulsion composition which further comprises acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (original publication; Table 3; examples 9-23). 
Ishibashi further discloses wherein an organic solvent may be used for the solvent-based emulsion composition (Ishibashi; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the organic solvent as disclosed in Ishibashi in lieu of the aqueous solvent for the solvent-based emulsion composition of modified Ishibashi because it is a known solvent suitable for the intended purpose of forming a solvent-based emulsion composition and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi further discloses wherein the method of making the secondary battery pouch film comprises wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst from a list of other components (Ishibashi; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select triethylamine as the catalyst as disclosed in Ishibashi and add it to the organic solvent-based emulsion composition of modified Ishibashi because it is a known component suitable for the intended purpose of forming an organic solvent-based emulsion composition and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi further discloses wherein the method of making the secondary battery pouch film comprises a drying process of heating the organic solvent-based emulsion the method is subjected to a thermal lamination process when laminating with the sealant layer (Ishibashi; machine translation; [0090]; melt-extruded).
Modified Ishibashi further discloses there is an option not to subject the method to a thermal lamination process when laminating with the sealant layer (Ishibashi; machine translation; [0056]; extrusion lamination).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the non-thermal lamination process disclosed in Ishibashi in lieu of the thermal lamination process of modified Ishibashi because it is a known process suitable for the intended purpose of laminating with the sealant layer and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi does not disclose wherein, in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first zone and a last zone are set to be higher than a setting temperature of the first zone and a setting temperature of the last zone.
Liu teaches a method for manufacturing a film (Liu; machine translation; [0002]) having a base layer (Liu; machine translation; [0009]) and a primer layer (Liu; machine translation; 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the drying process taught in Liu to the method of modified Ishibashi so that the primer layer is heated gradually and evenly, thereby ensuring the adhesion of the primer layer and the adhesion between the primer layer and at least one adjacent layer and the skilled artisan would have a reasonable expectation of success in doing so.
The instant specification discloses that the method of making the secondary battery pouch film comprises a primer layer forming process in which an organic solvent-based emulsion composition is formulated comprising a two-component curing type emulsion composition which further comprises acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; 
Since modified Ishibashi discloses a similar method of making the secondary battery pouch film with respect to the instant specification, a substantially identical the secondary battery pouch film would be expected to include wherein formability of the secondary battery pouch film is 6.5 mm or larger, wherein initial peel strength of the secondary battery pouch film is 14.0 N/15mm or higher, wherein hydrofluoric acid resistance strength of the secondary battery pouch film is 5.0 N/15mm or higher, and wherein electrolyte resistance strength of the secondary battery pouch film is equal to or higher than 90% of the initial peel strength, to include wherein 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the secondary battery pouch film of modified Ishibashi to have the claimed formability, initial peel strength, hydrofluoric acid resistance strength, and electrolyte resistance strength because the secondary battery pouch film of modified Ishibashi and the secondary battery pouch film of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, modified Ishibashi discloses all the limitations of the secondary battery pouch film above and further discloses wherein the method of making the secondary battery pouch film (Ishibashi; machine translation; [0001], [0008], [0011], & [0014]) comprises a primer layer forming process in which an aqueous solvent-based emulsion composition is formulated comprising a two-component curing type emulsion composition which further comprises acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (original publication; Table 3; examples 9-23). 
Ishibashi further discloses wherein an organic solvent may be used for the solvent-based emulsion composition (Ishibashi; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the organic solvent as disclosed in Ishibashi in lieu of the aqueous solvent for 
Modified Ishibashi further discloses wherein the method of making the secondary battery pouch film comprises wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst from a list of other components (Ishibashi; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select triethylamine as the catalyst as disclosed in Ishibashi and add it to the organic solvent-based emulsion composition of modified Ishibashi because it is a known component suitable for the intended purpose of forming an organic solvent-based emulsion composition and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi further discloses wherein the method of making the secondary battery pouch film comprises a drying process of heating the organic solvent-based emulsion composition on a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer) so as to dry the organic solvent-based emulsion composition and cure at least a part of the organic solvent-based emulsion composition (Ishibashi; machine translation; [0089]), wherein the drying process temperature is 150ºC (Ishibashi; machine translation; [0089]), and a lamination process wherein a sealant layer is laminated onto the primer layer, metal layer, and an outer layer (Ishibashi; machine translation; [0011]; base material layer) in that order after the drying process (Ishibashi; machine translation; [0090]), wherein the method is subjected to a thermal
Modified Ishibashi further discloses there is an option not to subject the method to a thermal lamination process when laminating with the sealant layer (Ishibashi; machine translation; [0056]; extrusion lamination).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the non-thermal lamination process disclosed in Ishibashi in lieu of the thermal lamination process of modified Ishibashi because it is a known process suitable for the intended purpose of laminating with the sealant layer and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi does not disclose wherein, in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first zone and a last zone are set to be higher than a setting temperature of the first zone and a setting temperature of the last zone.
Liu teaches a method for manufacturing a film (Liu; machine translation; [0002]) having a base layer (Liu; machine translation; [0009]) and a primer layer (Liu; machine translation; [0009]; adhesive layer), wherein, as the primer layer, an organic solvent-based emulsion composition is used (Liu; machine translation; [0056]), the method comprising: a drying process of applying and heating a primer layer composition on the base layer so as to dry the primer layer composition and cure at least a part of the primer layer composition, wherein the organic solvent-based emulsion composition comprises polypropylene and a curing agent (Liu; machine translation; [0056]), wherein, in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first zone and a last zone are set to be higher than a setting temperature of the first zone and a setting temperature of the last zone (Liu; machine translation; [0076]) so that the primer layer is heated gradually and evenly, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the drying process taught in Liu to the method of modified Ishibashi so that the primer layer is heated gradually and evenly, thereby ensuring the adhesion of the primer layer and the adhesion between the primer layer and at least one adjacent layer and the skilled artisan would have a reasonable expectation of success in doing so.
The instant specification discloses that the method of making the secondary battery pouch film comprises a primer layer forming process in which an organic solvent-based emulsion composition is formulated comprising a two-component curing type emulsion composition which further comprises acid-modified polypropylene as a major part (instant specification; [00074]-[00075]) and bisphenol A diglycidyl ether polymer as a curing agent part (instant specification; [00045], [00047], [00074]-[00075]), and wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst (instant specification; [00076]), wherein the organic solvent-based emulsion composition has a curing start temperature of 135ºC to 150ºC; a drying process of heating the organic solvent-based emulsion composition on a metal layer so as to dry the organic solvent-based emulsion composition and cure at least a part of the organic solvent-based emulsion composition (instant specification; [00011], [00072], & Fig. 1), wherein the drying process temperature is 135ºC to 150ºC (instant specification; Table 1), wherein in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first zone and a last zone are set to be higher than a setting temperature of the first zone and a setting temperature of the last zone (instant specification; [00073]); and a lamination process wherein a sealant layer is laminated onto the 
Since modified Ishibashi discloses a similar method of making the secondary battery pouch film with respect to the instant specification, a substantially identical the secondary battery pouch film would be expected to include wherein the initial peel strength is 14.0 N/15mm or higher, wherein the electrolyte resistance strength is 14.0 N/15mm or higher, wherein hydrofluoric acid resistance strength is 5.0 N/15mm or higher, and wherein penetration strength is 21.0 N or higher, to include wherein the organic solvent-based emulsion composition has a curing start temperature of 135ºC to 150ºC.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the secondary battery pouch film of modified Ishibashi to have the claimed initial peel strength, hydrofluoric acid resistance strength, electrolyte resistance strength, and penetration strength because the secondary battery pouch film of modified Ishibashi and the secondary battery pouch film of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, modified Ishibashi discloses all the limitations of the secondary battery pouch film above and further discloses wherein the method of making the secondary battery pouch film (Ishibashi; machine translation; [0001], [0008], [0011], & [0014]) comprises a primer layer forming process in which an aqueous solvent-based emulsion composition is formulated comprising a two-component curing type emulsion composition which further comprises acid-modified polypropylene as a major part (Ishibashi; machine translation; [0066]-[0070]) and bisphenol A diglycidyl ether polymer as a curing agent part (Ishibashi; machine translation; [0082]) (original publication; Table 3; examples 9-23). 
Ishibashi further discloses wherein an organic solvent may be used for the solvent-based emulsion composition (Ishibashi; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the organic solvent as disclosed in Ishibashi in lieu of the aqueous solvent for the solvent-based emulsion composition of modified Ishibashi because it is a known solvent suitable for the intended purpose of forming a solvent-based emulsion composition and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi further discloses wherein the method of making the secondary battery pouch film comprises wherein the organic solvent-based emulsion composition further comprises tertiary amine as a catalyst from a list of other components (Ishibashi; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select triethylamine as the catalyst as disclosed in Ishibashi and add it to the organic solvent-based emulsion composition of modified Ishibashi because it is a known component 
Modified Ishibashi further discloses wherein the method of making the secondary battery pouch film comprises a drying process of heating the organic solvent-based emulsion composition on a metal layer (Ishibashi; machine translation; [0011] & [0016]; barrier layer) so as to dry the organic solvent-based emulsion composition and cure at least a part of the organic solvent-based emulsion composition (Ishibashi; machine translation; [0089]), wherein the drying process temperature is 150ºC (Ishibashi; machine translation; [0089]), and a lamination process wherein a sealant layer is laminated onto the primer layer, metal layer, and an outer layer (Ishibashi; machine translation; [0011]; base material layer) in that order after the drying process (Ishibashi; machine translation; [0090]), wherein the method is subjected to a thermal lamination process when laminating with the sealant layer (Ishibashi; machine translation; [0090]; melt-extruded).
Modified Ishibashi further discloses there is an option not to subject the method to a thermal lamination process when laminating with the sealant layer (Ishibashi; machine translation; [0056]; extrusion lamination).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the non-thermal lamination process disclosed in Ishibashi in lieu of the thermal lamination process of modified Ishibashi because it is a known process suitable for the intended purpose of laminating with the sealant layer and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ishibashi does not disclose wherein, in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first 
Liu teaches a method for manufacturing a film (Liu; machine translation; [0002]) having a base layer (Liu; machine translation; [0009]) and a primer layer (Liu; machine translation; [0009]; adhesive layer), wherein, as the primer layer, an organic solvent-based emulsion composition is used (Liu; machine translation; [0056]), the method comprising: a drying process of applying and heating a primer layer composition on the base layer so as to dry the primer layer composition and cure at least a part of the primer layer composition, wherein the organic solvent-based emulsion composition comprises polypropylene and a curing agent (Liu; machine translation; [0056]), wherein, in the drying process, a zone of the drying process is divided into a plurality of zones, and setting temperatures of zones between a first zone and a last zone are set to be higher than a setting temperature of the first zone and a setting temperature of the last zone (Liu; machine translation; [0076]) so that the primer layer is heated gradually and evenly, thereby ensuring the adhesion of the primer layer and the adhesion between the primer layer and the base layer (Liu; machine translation; [0051]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply the drying process taught in Liu to the method of modified Ishibashi so that the primer layer is heated gradually and evenly, thereby ensuring the adhesion of the primer layer and the adhesion between the primer layer and at least one adjacent layer and the skilled artisan would have a reasonable expectation of success in doing so.
The instant specification discloses that the method of making the secondary battery pouch film comprises a primer layer forming process in which an organic solvent-based emulsion composition is formulated comprising a two-component curing type emulsion composition 
Since modified Ishibashi discloses a similar method of making the secondary battery pouch film with respect to the instant specification, a substantially identical the secondary battery pouch film would be expected to include wherein the formability is 6.5 mm to 6.8 mm, wherein 
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.)
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the secondary battery pouch film of modified Ishibashi to have the claimed formability, initial peel strength, hydrofluoric acid resistance strength, electrolyte resistance strength, and penetration strength because the secondary battery pouch film of modified Ishibashi and the secondary battery pouch film of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (JP 2012216364 A) (English machine translation provided herein) and Liu et al. (CN 111171737 A) (English machine translation provided herein) as applied to claim 11 above, and further in view of Miyama et al. (JP 4899235 B2) (as recited in the IDS dated 10/29/2020) (English machine translation provided herein).
Regarding claim 14, modified Ishibashi discloses all the limitations of the secondary pouch film above and further discloses wherein the secondary battery pouch film is configured to 
Modified Ishibashi does not disclose a cast polypropylene (CPP) layer which is a sealant layer.
Miyama teaches a secondary battery film (Miyama; original publication; Fig. 2(b)) (machine translation; P1-2; at least the cast polypropylene layer is a film) wherein the secondary battery pouch film is configured to have a base layer (Miyama; machine translation; P6; base material layer), a metal layer (Miyama; machine translation; P6; barrier layer), a corrosion preventing layer formed on at least one side of the metal layer (Miyama; machine translation; P6; chemical conversion treatment), a primer layer formed on an inner side of the metal layer (Miyama; machine translation; P6; acid modified PP), a polypropylene extrusion layer which is a melt-extrusion resin layer (Miyama; machine translation; P6; PP resin as an extruded resin), and a cast polypropylene (CPP) layer which is a sealant layer (Miyama; machine translation; P6; heat seal layer), wherein the base layer is and a polyimide film (Miyama; machine translation; P6; nylon), and wherein the metal layer is made of aluminum (Miyama; machine translation; P6; aluminum) because the use of cast polypropylene enables good heat-
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the cast polypropylene (CPP) layer to the secondary battery pouch film of modified Ishibashi because its use enables good heat-sealing properties, moisture resistance, heat resistance, and other protective physical properties required and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Echizen (JP 2014199761 A) (English machine translation provided herein) is applicable to claim 9 of the instant specification because of its recitation of a similar organic solvent-based emulsion composition (machine translation; [0079]) and aging process (machine translation; [0023], [0065]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J SALTER/Examiner, Art Unit 1724          

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759